Order
San Juan, Puerto Rico, March 4, 1957.
Whereas, the Attorney General of Puerto Rico, under the authority vested in him by § 24 of Act No. 11 of July 24, 1952 (Spec. Sess. Laws, p. 30), commenced through a complaint filed in this Court the present proceeding for the removal of Juan Dávila Reyes, Justice of the Peace of Las Piedras, preferring the following charge against him:
“On or about December 24, 1955, while he was in the bar known as Bar El Recreo, which is a public place, situated at José Celso Barbosa Street of Las Piedras, Puerto Rico, respondent Juan Dávila Reyes, Justice of the Peace of Las Piedras, Puerto Rico, observed an illegal and immoral conduct unbecoming a magistrate, consisting in that he illegally, wilfully, maliciously, and criminally, with malice afore*769thought and with a firm and determined intent and purpose to kill, assaulted and battered with a revolver, which is a deadly weapon, Rafael Figueroa Soto, a human being, at whom he fired several shots, as a result of which the said Rafael Figueroa Soto died on the said December 24, 1955.”
Whereas, after a hearing to substantiate the said charge and after respondent had answered the same, alleging, in substance, that “at the time of firing the shots which took the life of Rafael Figueroa Soto, the respondent had justified and well-founded reasons to believe that his life was in danger of death,” the Court considers that, in view of the evidence to which it has given credit, the charge preferred by the Attorney General was duly established;
Therefore, the Court, in view of § § 21 and 24 of Act No. 11 of July 24, 1952, 4 L.P.R.A. § § 201 and 232, hereby removes permanently Juan Dávila Reyes from his office of Justice of the Peace of Las Piedras, such removal to be effective as of January 5, 1956, when the respondent was suspended by this Court from office and salary.
It was so decreed by the Court as v/itness the signature of the Chief Justice.
A. C. Snyder
Chief Justice
I certify:
Ignacio Rivera
Secretary.